Exhibit 10.1

PURCHASE AND SALE AGREEMENT

 

[City of Ft. Pierce, St. Lucie County, Florida]

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) dated as of the 9th day of
February, 2006, is made by and between JENKINS PROPERTY HOLDING LLC, a Florida
limited liability company (the “Seller”), and ENCLAVES GROUP, INC., a Delaware
corporation, and its successors or assigns (the “Purchaser”).

 

In consideration of the mutual covenants and agreements set forth herein, the
parties hereto agree as follows:

 

1.         Purchase and Sale of Property (Vacant Land). Seller agrees to sell
and Purchaser agrees to purchase all of those certain parcels of real property,
being vacant land comprising approximately Twenty Seven and 89/100 (27.89)
acres, more or less, located in the City of Ft. Pierce, St. Lucie County,
Florida, identified as Parcel I.D. 2325-111-0001-000-2 in the land records of
St. Lucie County, Florida, more or less, as more fully described in the legal
description attached hereto as Exhibit A and hereby incorporated (as described,
the “Land”), together with, all and singular, the Seller’s right, title, and
interest to (i) the rights, privileges, easements, tenements, and benefits in
adjacent properties appertaining thereto, (ii) any and all improvements erected
or placed thereon, and all construction warranties therewith, and (iii) any and
all existing and assignable approvals and permits issued by the jurisdictions
governing the Land and related property (the Land together with such rights
being the “Property”).

 

2.

Purchase Price and Terms of Payment.

 

(a)  The total purchase price of the Property (the “Purchase Price”) is Five
Million One Hundred Thousand Dollars ($ 5,100,000).

 

(b)  Within three (3) business days after the Effective Date (described in
§ 12 (f) below), Purchaser shall deposit the sum of Fifty Thousand Dollars
($ 50,000) by cashier's check (subject to deposit and clearance) or wire
transfer of immediately available federal funds (the “Initial Deposit”), with
Haile, Shaw & Pfaffenberger, P.A., Attn.: David M. Shaw, Esq., 249 Royal Palm
Way, Suite 501, Palm Beach, Florida 33480, [(561) 833-5600 • Fax (561) 833-5604
• Email:  dshaw@hsplaw.com] (“Escrow Agent”).

 

(c)  If Purchaser does not terminate this Agreement on or before the expiration
of the Feasibility Period (described in § 3 (c) below), the Initial Deposit
shall be nonrefundable to Purchaser except in the event of Seller’s default
hereunder or as otherwise provided in this Agreement and, in addition, on or
before the expiration of the Feasibility Period, Purchaser shall deliver to the
Escrow Agent, by cashier's check (subject to deposit and clearance) or wire
transfer of immediately available federal funds, the additional sum of Two
Hundred Fifty Thousand Dollars ($ 250,000) (the “Additional Deposit”). The
Initial Deposit and the Additional Deposit (together with interest thereon, if
any) is herein the “Deposit”. The Escrow Agent shall hold the Deposit in an
interest bearing federally-insured account and interest thereon shall be
credited to the Purchaser and disbursed with the Deposit. Failure to timely make
the Deposit shall be a default under this Agreement. If Purchaser fails to
timely deposit the Additional Deposit, Seller may, at its option, without
limitation upon any other remedy available to Seller but subject to § 7 hereof,
immediately terminate this Agreement by delivering written notice to Purchaser
at any time prior to Purchaser’s actual deposit of the Additional Deposit with
the Escrow Agent.

 

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Jenkins Property Holding, LLC

(February 2006) • Page 2

Enclaves Group, Inc.

 

 

 

 

(d)  The parties shall execute and deliver escrow instructions, if any,
reasonably required by the Escrow Agent which must in all respects be in
compliance with the terms of this Agreement. The Escrow Agent shall acknowledge
receipt of the Deposit in writing to the parties and agree to accept, hold, and
return such Deposit and disburse any funds received hereunder, in accordance
with the provisions of this Agreement. If the transaction contemplated herein
should fail to close for any reason other than Purchaser’s default and failure
to cure that default hereunder, the Deposit shall be returned to Purchaser.
Notwithstanding any provision herein to the contrary, the Purchaser must provide
written notice to Seller on or before the last day of the Feasibility Period
affirmatively stating that it does not desire to proceed to Closing (the
“Affirmative Notice”). If the Purchaser timely provides this written notice,
this Agreement shall automatically terminate, the Deposit shall be refunded to
the Purchaser, and neither party will thereafter have any further liability to
the other (except for liabilities which expressly survive termination). If the
Purchaser does not deliver an Affirmative Notice to Seller on or before the last
day of the Feasibility Period, the Deposit shall become non-refundable to
Purchaser for any reason other than a default by Seller or as expressly provided
in § 4 or § 7 hereof.

 

(e)  At the Closing (described in § 5 (a) below), (i) the Deposit, including all
accrued interest thereon, shall be applied toward the Purchase Price, and (ii)
Purchaser shall pay the balance of the Purchase Price by delivery cashier’s
check, certified check, or wire transferring the required sum in currently
available funds to the party conducting settlement (the “Settlement Company”).
Tender of the Purchase Price and instruments, certificates, and documents
required respectively from Purchaser or Seller shall constitute tender of
performance by the applicable party at Closing.

 

3.

Seller’s Documents; Purchaser’s Inspection; Feasibility Period.

 

(a)  Within three (3) business days after the Effective Date, to the extent not
previously provided and only to the extent in the care, custody, or control of
Seller, or its agents or representatives, Seller shall deliver to Purchaser
true, correct, and complete copies of the documents listed in Exhibit B attached
hereto and hereby incorporated (the “Due Diligence Documents”). Purchaser agrees
to hold all documents and information provided to Purchaser by Seller strictly
confidential except to its agents, employees, lenders, attorneys, and other
professionals and those who have a need to know. In the event either Purchaser
or Seller terminates this Agreement Purchaser will promptly return to Seller all
materials that were provided to Purchaser pursuant to this § 3.

 

(b)  Purchaser and its agents and representatives shall have the right to enter
onto the Property at all reasonable times after the Effective Date for purposes
of conducting surveys, soil tests, market studies, engineering tests, reviewing
Seller’s lease and Contract files, and such other tests, investigations,
studies, and inspections as Purchaser deems necessary or desirable in its sole
discretion to evaluate the Property, provided that (i) all such tests,
investigations, studies, and inspections shall be conducted at Purchaser's sole
risk and expense, (ii) Purchaser shall give Seller at least one (1) day prior
notice of its entry onto the Property, and (iii) Purchaser shall indemnify and
hold Seller harmless from and against any losses, liabilities, costs, or
expenses (including reasonable attorney's fees) arising solely and directly out
of Purchaser's entry onto the Property, not including any liabilities arising
from Purchaser’s discovery of any fact or condition regarding the Property.
Purchaser shall substantially return the Property to the condition it was in
prior to the performance of such tests, to the extent such tests have altered
the Property. The foregoing indemnity

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Jenkins Property Holding, LLC

(February 2006) • Page 3

Enclaves Group, Inc.

 

 

 

obligation set forth in this § 3 (b) shall survive any termination of this
Agreement and shall not be limited by the liquidated damages provision of
§ 7 (b) hereof.

 

(c)  Purchaser shall have a period to determine the feasibility of proceeding
with this transaction (that period being the “Feasibility Period”) commencing
with the Effective Date and terminating on the date forty five (45) days after
the Effective Date. In the event that Purchaser is not satisfied with the
feasibility of Purchaser's acquisition, financing, and ownership of the
Property, Purchaser must deliver an Affirmative Notice to Seller on or before
the last day of the Feasibility Period, which notice shall affirmatively state
that Purchaser does not want to proceed to Closing and this Agreement shall
automatically terminate. Upon any such termination the Purchaser shall pay to
Seller (or direct the Escrow Agent to pay to Seller) the sum of One Hundred
Dollars ($ 100), in consideration of Seller’s agreement to enter into this
Agreement subject to the Feasibility Period, and Purchaser shall return to
Seller all items received by Purchaser pursuant to § 3 (a) hereof, the Escrow
Agent shall return the Deposit to the Purchaser, and the parties hereto shall be
released from any further liabilities or obligations hereunder (except for any
liability of Purchaser for indemnification under § 3 (b) above or a party under
§ 8 below). Any notice by Purchaser that it has elected to go forward with the
transaction contemplated hereby shall nevertheless be subject to the
satisfaction or subsequent express waiver of the conditions to settlement set
forth in § 9 below.

 

4.

Title.

 

(a)  Title to the Property shall be marketable and good of record and in fact
and insurable by a nationally recognized ALTA title insurance company of
Purchaser’s choice (the “Title Company”) at normal rates. At the Closing, Seller
shall convey title to the Property in fee simple, free and clear of any and all
liens, mortgages, deeds of trust, security interests, leases, covenants,
conditions, restrictions, easements, rights-of-way, licenses, encroachments,
judgments or encumbrances of any kind, except for the following permitted
exceptions (the “Permitted Exceptions”): (a) the lien of real estate taxes not
yet due and payable; (b) zoning and building restrictions and other laws,
ordinances, and regulations of governmental bodies having jurisdiction over the
Property; and (c) matters of record affecting title to the Property (other than
deeds of trust, mortgage, and other monetary liens, and encumbrances affecting
the Property), as reviewed and approved (or deemed approved) by Purchaser.

 

(b)  Promptly after the Effective Date, (i) Purchaser agrees to obtain a
commitment of title insurance and preliminary title report with a full legal
description of the Property and legible copies of all documents referred to
therein (the “Title Report”), and (ii) Purchaser may obtain a current ALTA
survey of the Property certified by a duly licensed surveyor or surveyors
showing all physical conditions affecting the Property sufficient for deletion
of the survey exception from the title commitment (the “Survey”). Purchaser
shall have the right to review such commitment, Title Report, and Survey and to
provide Seller with any notice of objections to title during the Feasibility
Period but within thirty (30) days after the Effective Date. Any exceptions to
title taken by the Title Company in such commitment shall be Permitted
Exceptions hereunder if Purchaser does not, during that Feasibility Period,
object to such matters by written notice to Seller. Within three (3) business
days of receipt of such notice from Purchaser, Seller shall advise Purchaser in
writing whether or not Seller agrees to cure any exceptions to title or the
Survey to which Purchaser has objected, and if Seller agrees to cure any such
exceptions, Seller shall do so at its sole expense and with all due diligence.
Any exceptions to title or the Survey that are not Permitted Exceptions and that
Seller agrees to cure shall be

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Jenkins Property Holding, LLC

(February 2006) • Page 4

Enclaves Group, Inc.

 

 

 

cured by Seller at its sole cost and expense at or prior to the Closing;
provided that if Seller is unable or unwilling to cure such exceptions or other
matters, Purchaser shall have the right to either (i) waive such exceptions or
other matters and proceed to the Closing on the terms set forth herein (in which
event the exceptions to which Purchaser objected shall be deemed to be Permitted
Exceptions) or (ii) terminate this Agreement by written notice to Seller within
ten (10) business days of receipt of Seller’s written notice and obtain the
return of the Deposit, in which event neither party shall have any further
liability or obligation to the other (except for liabilities which expressly
survive termination). Should Purchaser not terminate within the timeframe of
subsection (ii) hereof, Purchaser shall be deemed to have elected to waive such
exceptions. Notwithstanding anything contained herein to the contrary, at or
prior to the Closing, Seller shall, at its sole cost and expense, remove all
deeds of trust, mortgage, and other monetary liens and encumbrances affecting
the Property, and if Seller fails to do so, Seller shall be in default under
this Agreement.

 

(c)  Purchaser shall have the right to re-examine the title to the Property at
Closing and to object to any defects or encumbrances that have been placed of
record on the Property subsequent to the date of Purchaser's initial title
report (except for any easements and rights of way which have been caused or
approved by Purchaser, which shall be Permitted Exceptions) (such objections
being the “Subsequent Objections”). Seller shall cure Subsequent Objections at
or prior to Closing and if Seller shall fail to cure them then Purchaser in its
sole discretion may: (i) waive the Subsequent Objections and proceed to Closing;
(ii) terminate this Agreement and receive a refund of the Deposit; or (iii)
declare Seller to be in default under this Agreement and pursue any remedies
available hereunder. Seller shall not further encumber the title to the Property
after the Effective Date unless (i) Seller obtains Purchaser’s prior written
consent to such encumbrance, which consent may be granted or withheld in
Purchaser’s discretion, or (ii) such encumbrance will be released or removed by
Seller, at Seller’s sole expense, at or prior to the Closing.

 

5.

The Closing.

 

(a)  The consummation of the transactions contemplated herein (the “Closing”)
shall be held within seventy five (75) days after the expiration of the
Feasibility Period, subject to satisfaction of the contingencies in § 9 below,
or on such earlier date with at least five (5) days advance notice to Seller
(the “Closing Notice”),as may be determined by Purchaser (the “Closing Date”);
provided that the date for Closing may be extended in accordance with § 9 hereof
to satisfy outstanding conditions to Closing. The Purchaser shall designate the
Settlement Company, subject to the Seller’s approval not to be unreasonably
withheld. The Closing shall be held at the offices of the Settlement Company, or
other mutually agreed upon location, and unless an earlier time and date is
designated in the Closing Notice, Closing shall occur at 2:00 p.m. on the
Closing Date.

 

(b)  At the Closing, Seller shall execute and deliver to Purchaser a general
warranty deed (the “Deed”) conveying the Property to Purchaser subject only to
the Permitted Exceptions, together with a Bill of Sale and General Assignment
conveying any related permits, warranties, and rights thereto, a non-foreign
certificate, and an affidavit of debts, liens and possession, all of which shall
be in a form reasonably acceptable to the parties. Purchaser shall be entitled
to receive from the Title Company, prior to delivery of the Deed, the Title
Company's unconditional commitment to issue an ALTA Form B Owner's Policy of
Title Insurance, in the amount of the Purchase Price, and the Title Company's
assurance that its recordation of the Deed, after performing a bring-to-date
examination of the land records, will constitute its agreement to issue such
policy

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Jenkins Property Holding, LLC

(February 2006) • Page 5

Enclaves Group, Inc.

 

 

 

within thirty (30) days after the Closing. Seller shall also execute such
affidavits and other instruments as reasonably required by Purchaser’s counsel
or the Title Company, at any time within the six (6) months after Closing
hereunder, and for the better conveying, transferring, assuring, and confirming
the conveyance of title to the Property to the Purchaser in accordance with § 4
hereof.

 

(c)  Each party shall pay the legal fees of its own counsel. Seller shall pay
the costs of deed preparation and deed stamps, the cost of releases and
recordation thereof of any liens or encumbrances required to deliver the
requisite title. Purchaser shall pay all of the costs of its title examination,
title insurance, Survey, recordation taxes, documentary stamps, and costs and
recordation fees of any mortgage financing it places on the Property and the
reasonable and customary escrow and settlement fees charged by the Escrow Agent
and Settlement Agent. Any and all other closing costs imposed at the Closing
shall be paid according to the convention for commercial real property transfers
in St. Lucie County, State of Florida. Rent under any leases (if applicable)
shall be pro-rated up to the date of Closing. Real estate taxes, general and
special, and usual water and sewer charges are to be pro-rated and paid by
Seller up to the date of Closing and thereafter assumed and paid for by
Purchaser. Special assessments against the Property for public improvements
authorized, pending or completed prior to the date of Closing, whether
assessment for such has been levied or not, shall, at the settlement, be paid in
full by Seller.

 

(d)  Possession of the Property shall be delivered to Purchaser immediately
following the recordation of the Deed, and such possession shall be delivered
free and clear of any leases, tenancies, or occupants (other than the lessees
under the Leases). In the event Seller shall fail to deliver such possession,
and Seller is in possession, Seller shall become and thereafter be a tenant at
sufferance of Purchaser and Seller hereby waives all notices to quit provided by
the laws of the State of Florida.

 

(e)  The parties agree to cooperate, at the request of the other, to have the
transactions contemplated herein treated as a like-kind exchange qualifying for
favorable treatment under § 1031 of the Revenue Code of 1986, provided that such
cooperation does not create any delay, liability, or expense for the cooperating
party and further provided that the cooperating party does not warrant that the
like-kind treatment being sought by the other party will qualify for such
treatment.

 

6.

Risk of Loss; Casualty.

 

Prior to the Closing, Seller shall bear all risk of loss to the Property from
any casualty and all liabilities arising from the Property before the Closing.
Seller shall maintain all existing casualty and liability insurance on the
Property, if any. In the event of any casualty or condemnation affecting the
Property occurring after the Effective Date, Seller shall deliver to Purchaser
at the Closing any proceeds actually received by Seller attributable to same and
shall assign to Purchaser Seller’s rights to such proceeds if not yet received.
The Seller shall notify the Purchaser promptly of any material damage to the
Property, and give the Purchaser a right to inspect such damage. If the damage
is not be repaired by Seller prior to Closing and is in excess of one hundred
thousand dollars ($ 100,000), the Purchaser shall have the right, at Purchaser's
option, either to (i) terminate this Agreement, in which event the Deposit will
be returned to the Purchaser, and Purchaser and the Seller shall thereafter have
no further obligations hereunder, or (ii) proceed with the Closing and accept
title to the Property without any reduction in the Purchase Price, and the
Seller shall deliver or assign to the Purchaser any insurance awards paid or due
Seller with respect to such damage.

 

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Jenkins Property Holding, LLC

(February 2006) • Page 6

Enclaves Group, Inc.

 

 

 

 

 

7.

Breach.

 

(a)  If Seller shall default under any of the provisions of this Agreement and
such default is not cured by Seller within ten (10) days after receipt of
written notice from Purchaser of such default (provided, such notice of default
and cure period shall not apply to the failure of Seller to perform its
obligations on the date of the Closing), Purchaser may, at its option, either:
(i) terminate this Agreement and have the Deposit returned by the Settlement
Company, in which event the parties shall have no further rights or liabilities
one to the other hereunder; or (ii) seek the equitable remedy of specific
performance (provided that if Seller’s breach or default makes specific
performance unavailable Purchaser shall have any and all remedies available at
law or equity).

 

(b)  Purchaser and Seller agree that if Purchaser defaults in its obligations
under this Agreement for any reason whatsoever and such default is not cured by
Purchaser within ten (10) days after receipt of written notice from Seller of
such default (provided, such notice of default and cure period shall not apply
to the failure of Purchaser to perform its obligations on the date of the
Closing or to the failure to timely make all required deposits), Seller shall be
entitled to receive and retain, as fixed and agreed upon liquidated damages, the
Deposit. The foregoing shall constitute the sole and exclusive remedy of Seller
for any breach by Purchaser hereunder, and Purchaser shall have no other
liability hereunder or in connection herewith, whether for damages or otherwise,
except for the indemnity provisions of §§ 3 and 8 hereof. The parties agree that
the Deposit is a reasonable estimate of Seller's damages in the event of
Purchaser's default and that Seller's receipt of the Deposit is not intended as
a penalty, but as full and final liquidated damages.

 

(c)  In the event that after the termination of this Agreement or after Closing,
as the case may be, a party (the “Defaulting Party”) breaches an obligation
hereunder which is expressly stated herein to survive the termination of this
Agreement or Closing, as the case may be, the other party (the “Non-Defaulting
Party”) shall be entitled to equitable relief, and the Defaulting Party shall be
liable to the Non-Defaulting Party for the actual damages incurred by the
Non-Defaulting Party as a direct result of such breach, as the sole and
exclusive remedies of the Non-Defaulting Party. However, in no event shall the
Non-Defaulting Party be entitled to recover from the Defaulting Party any
punitive, consequential, speculative, or any damages other than actual damages.

 

8.             Commissions.  Seller and Purchaser each represent and warrant to
the other that they have not dealt with or engaged any broker, finder, or other
person in connection with the transactions contemplated herein, except for
Seller’s broker, Hutchison Island Real Estate Inc. (“Hutchison”). Seller
represents and warrants that it will pay Hutchison a commission of three percent
(3 %) of the Purchase Price pursuant to the terms of a separate agreement. Each
party agrees to indemnify, defend, and hold the other harmless on account of any
loss, damage, liability, or expenses, including attorney's fees, incurred by
reason of a breach of such representation and warranty. The foregoing indemnity
obligations set forth in this § 8 shall survive delivery of the Deed and any
termination of this Agreement.

 

9.            Conditions to Closing.  The obligation of Purchaser to close
hereunder is subject to the satisfaction, at or prior to Closing, of each of the
following conditions, any of which may be waived, in whole or in part, in
writing by Purchaser at or prior to Closing:

 

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Jenkins Property Holding, LLC

(February 2006) • Page 7

Enclaves Group, Inc.

 

 

 

 

(a)  Representations and Warranties.  The representations and warranties made by
Seller in this Agreement shall be true as of the date of this Agreement and as
of the date of Settlement.

 

(b)  Title.  Title to the Property shall be in the condition required by § 4
hereof.

 

(c)  Compliance by Seller.  Seller shall have performed and complied with all of
the covenants and conditions required by this Agreement to be performed or
complied with at or prior to Closing and shall deliver all Closing documents.

 

(d)  No Adverse Matters.  No material portion of the Property shall have been
adversely affected as a result of earthquake, disaster, flood, riot, civil
disturbance, or act of God or public enemy; and

 

If any of the conditions set forth in subsections (a), (b), (c), or (d) of this
§ 9 have not been satisfied as of the date of Closing or at such other time as
may be specified above (as the same may be extended from time to time),
Purchaser shall have the right either to (i) waive such conditions and proceed
to Closing, (ii) extend the date of Closing for a reasonable period (not to
exceed six (6) months) required to satisfy the unsatisfied condition, or (iii)
terminate this Agreement whereupon the Deposit will be returned to Purchaser and
neither party will have any further liability to the other (except for
liabilities which expressly survive termination).

 

10.               Representations and Warranties of Seller.  Seller represents
and warrants to Purchaser as follows, all of which representations and
warranties are true and correct as of the date hereof and shall be true and
correct as of Closing hereunder:

 

(a)  Any reference herein to “Seller’s knowledge,” the “best of Seller’s
knowledge,” or words of similar intent (including without limitation, pertaining
to a representation or warranty), or notice of any matter or thing, shall only
mean such knowledge or notice that has actually been received by Bruce Smoler
(the “Seller’s Representative”). The foregoing notwithstanding, Seller expressly
represents that this Seller’s Representative has and shall have the ongoing
responsibility for, access to pertinent information and notices, and its actual
knowledge represents a good faith compilation of the information required to
make the representations and warranties herein reliable for use by Purchaser.

 

(b)  Subject to the limitations set forth in subsection (a) above, Seller hereby
makes the following representations and warranties to Seller’s knowledge, which
representations and warranties shall be true as of the Closing Date or revised
based on any changes which arise after the date of this Agreement which
revisions must be reasonably acceptable to Purchaser:

 

(i)

Seller is a Florida limited partnership, qualified and in good standing under
the laws of the State of Florida.

 

(ii)

Seller has not received any written notice of any pending or threatened
litigation, claim, cause of action, eminent domain proceeding, condemnation
proceeding or administrative proceeding concerning the Property, and Seller has
no actual knowledge of any such litigation.

 

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Jenkins Property Holding, LLC

(February 2006) • Page 8

Enclaves Group, Inc.

 

 

 

 

 

(iii)

Seller (a) currently owns and will deliver marketable title to Purchaser at
Closing, free and clear of all liens, claims and mortgages, except for the
Permitted Exceptions, (b) has not conveyed or encumbered any portion of the
Property or entered into any leases or options relating to the Property in
effect as of the Effective Date except as provided for by this Agreement or set
forth in matters of record against the Land as of the Effective Date and (c)
from and after the Effective Date and pending the Closing Seller will not
without the prior consent of Purchaser convey, grant, or encumber any interest
in the Property or otherwise modify the title thereto other than as required by
§ 4 above to deliver the requisite title at Closing.

 

(iv)

Seller has full right, power, and authority to enter into this Agreement and
consummate the transaction contemplated hereby and the transactions contemplated
herein have been authorized by and are legally binding upon Seller.

 

(v)

Seller and all persons or entities having beneficial interests in the Property
are not foreign persons, as defined in § 1445 (f) (3) of the Internal Revenue
Code of 1986, as amended, and the purchase of the Property by Purchaser as
contemplated herein will not be subject to the withholding requirements of
§ 1445 (a) of the Code.

 

(vi)

Seller has not received any written notice from any governmental authority
having jurisdiction over the Property that the Improvements fail to comply with
any body, agency, or other entity, federal, state and local laws, regulations
and ordinances, including without limitation any Environmental Laws and the
Americans with Disabilities Act, except Seller has been notified by the South
Florida Water Management District that the water permit has expired and must be
renewed, as well as transferred into the property entity owning the Property.

 

(vii)

To the best of Seller’s actual knowledge, without investigation or inquiry, the
Property is not currently being used nor has it ever been used for landfill,
dumping, or other waste disposal or operations, and there are in existence at
the Property no materials, substances, products, or wastes of a toxic or
hazardous nature (meaning “hazardous waste” as defined in the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.) or other
applicable law) such that their existence would violate applicable laws or
regulations. If Seller learns at any time prior to Closing that this
representation and warranty is no longer true and correct then Seller shall
immediately deliver written notice thereof to Purchaser whereupon Purchaser’s
sole remedy shall be to elect to terminate this Agreement and obtain refund of
the Deposit and thereafter the parties shall have no further rights and
obligations hereunder.

 

(viii)

From and after the Effective Date until the Closing Date Seller: (a) shall not
cause or permit any change in the status of title to the Property, except to
cure objections by Purchaser; (b) shall maintain the physical condition of any
improvements at the Property, normal wear and tear excepted, making maintenance
and repair in the ordinary course of business; (d) shall comply with any
applicable notices of correction or violation of local ordinances, laws, or
other requirements of any governmental authority with jurisdiction over the
Property; and (e)

 

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Jenkins Property Holding, LLC

(February 2006) • Page 9

Enclaves Group, Inc.

 

 

 

shall promptly notify Purchaser in the event of occurrence of title or condition
change, casualty, condemnation notice or proceeding, violation, or any breach of
the foregoing provisions.

 

(ix)

All documents provided by Seller hereunder to Purchaser are true, complete and
accurate copies of those documents which are in the possession, care, or control
of Seller and contain all amendments thereto.

 

(x)

No insolvency proceeding of any character (including bankruptcy, receivership,
reorganization, composition, or arrangement with creditors (including any
assignment for the benefit of creditors)), voluntary or involuntary, relating to
Seller or the Property is pending, or, to Seller’s knowledge, is being
threatened.

 

(c)  The Seller agrees that from and after the Effective Date it will cooperate
with any request of Purchaser, and will execute or join in execution of any and
all permits, applications, plans, licenses, and other certificates, or
instruments in relation to such requests, for the Purchaser’s proposed
development of the Property effective after Closing provided that such
applications or instruments shall not bind Seller or the Property until after
the Closing and Seller shall not incur or pay any cost or expense in delivering
such documents.

 

11.               Representations and Warranties of Purchaser. Purchaser
represents and warrants to Seller as follows:

 

(a)  Organization of Purchaser.  Purchaser is a corporation duly organized and
existing under the laws of the State of Delaware, has the requisite right,
power, and authority to enter into and carry out the terms of this Agreement and
the execution, performance, and delivery hereof and of all other agreements and
instruments referred to herein to be executed, performed, or delivered by
Purchaser and the performance by Purchaser of Purchaser(s obligations hereunder
will not violate or constitute an event of default under the terms and
provisions of any material agreement, document, or instrument to which Purchaser
is a party or by which Purchaser is bound.

 

(b)  Authority to Enter Into Agreement.  All requisite corporate and other
proceedings required to be taken by or on behalf of Purchaser to authorize it to
make, deliver, and carry out the terms of this Agreement have been duly and
properly taken, the persons executing this Agreement on behalf of Purchaser
warrant and represent to Seller in their individual capacities that they have
the authority to enter into this Agreement and to bind Purchaser in accordance
with its terms without obtaining any further approvals or consents, and this
Agreement is a valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms.

 

12.

General Provisions.

 

(a)  Purchaser shall have the right to assign any of its rights and obligations
under this Agreement in whole or in part at any time, provided that no
assignment shall release Purchaser from any of its obligations hereunder. Any
proposed assignment of Purchaser's rights and obligations under this Agreement

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Jenkins Property Holding, LLC

(February 2006) • Page 10

Enclaves Group, Inc.

 

 

 

shall require prior written notice to Seller.

 

(b)  The terms and conditions of this Agreement shall be binding upon, and inure
to the benefit of, the parties hereto and their respective heirs, successors,
assigns, and legal representatives.

 

(c)  All representations, warranties, and indemnities contained in this
Agreement or in any instrument, document, or agreement delivered pursuant hereto
shall survive the delivery of the Deed and the transfer and conveyance of the
Property to Purchaser for a period of twelve (12) months only (unless otherwise
expressly set forth herein). For purposes of survival, all representations and
warranties of Purchaser and Seller made herein shall be deemed to date from the
Effective Date hereof and to have been restated and reaffirmed on the date of
the Closing.

 

(d)  All notices required or permitted by this Agreement shall be given in
writing and delivered personally or sent by a nationally recognized overnight
delivery service or by United States mail, registered or certified, return
receipt requested, postage prepaid, or by facsimile transmission during regular
business hours followed immediately by a confirmation copy by a nationally
recognized overnight delivery service, to the following addresses:

 

As to Seller:

Jenkins Property Holding LLC

 

 

c/o Smoler, Lerman & Whitebrook, P.A.

 

Attn.:

Mr. Bruce Smoler

 

 

2611 Hollywood Boulevard

 

 

Hollywood, Florida 33020

 

 

(954) 922-2811

 

 

Fax (954) 922-2841

 

 

Email:

 

 

As to Purchaser:

Enclaves Group, Inc.

 

 

Attn.:

Mark D. MacFarlane, COO

 

 

2550 East Trinity Mills Road, Suite 122

 

 

Dallas, Texas 75006

 

 

(972) 416-9304

 

 

Fax (972) 416-9441

 

 

Email:

MMacFarlane@enclavesgroup.com

 

With copies to:

Enclaves Group, Inc.

 

 

Attn.:

Daniel G. Hayes, CEO

 

 

45 Knollwood Road, 5th Floor

 

 

Elmsford, New York 10523

 

 

(914) 592-2100

 

 

Fax (914) 592-2105

 

 

Email:

DHayes@enclavesgroup.com

 

 

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Jenkins Property Holding, LLC

(February 2006) • Page 11

Enclaves Group, Inc.

 

 

 

 

Any notice served upon either party as provided above shall be deemed to have
been given at the time such notice is received, if sent by hand or overnight
delivery or facsimile transmission (followed immediately by a confirmation copy
sent by a nationally recognized overnight delivery service), or if sent by
registered or certified mail, then the date three (3) days after the date such
notice is deposited in the United States mail (provided mail notices must be
confirmed by facsimile transmission or email). Either party shall have the right
from time to time to change its address for the receipt of notices by giving
written notice of the new address in the manner set forth above.

 

(e)  This Agreement contains the entire understanding between the parties hereto
with respect to the Property and is intended to be an integration of all prior
or contemporaneous agreements, conditions, or undertakings between the parties
hereto and there are no promises, agreements, conditions, undertakings,
warranties, or representations, oral or written, express or implied, between and
among the parties hereto with respect to the Property other than as set forth
herein. No change or modification of this Agreement shall be valid unless the
same is in writing and signed by both Seller and Purchaser.

 

(f)  The date on which this Agreement has been executed and ratified by all
parties being the last date subscribed below, and such date shall be referred to
as and shall constitute the “Effective Date” of this Agreement.

 

(g)  In the event any one or more of the provisions contained in this Agreement
are held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had not been contained herein.

 

(h)  Each party covenants that it will upon request of the other party do,
execute, acknowledge, and deliver, or will cause to be done, executed,
acknowledged, or delivered, all such further acts, deeds, conveyances, and
assurances as may reasonably be required for the better conveying, transferring,
assuring, and confirming the transfer of title to the Property to the Purchaser.

 

(i)   This Agreement and all transactions hereunder shall be governed by the
laws of the State of Florida without reference to its conflict of laws
provisions. In the event that either party hereto is required to resort to
litigation to enforce its rights hereunder, the parties agree that any judgment
awarded to the prevailing party shall include all reasonable litigation
expenses, including without limitation reasonable actual attorneys’ fees,
incurred by the prevailing party.

 

(j)   This Agreement may be executed in multiple counterparts, but all of such
copies shall be deemed an original. Amendments and modifications to this
Agreement may be made effective upon the exchange of counterparts by facsimile
transmission or electronic transfer of PDF-format facsimiles, which the parties
may rely upon as deemed original documents.

 

(k)  Time shall be considered to be of the essence in the performance of
requirements of this Agreement. No waiver of the manner of performance, time of
performance, or fulfillment of any obligation or condition hereunder shall be
effective unless set forth in a written instrument authorized and executed with
the same formality as this Agreement.

 

 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Jenkins Property Holding, LLC

(February 2006) • Page 12

Enclaves Group, Inc.

 

 

 

 

(l)   Each party acknowledges that such party and its counsel, after negotiation
and consultation, have reviewed and revised this Agreement. As such, the terms
of this Agreement shall be fairly construed and the usual rule of construction,
to the effect that any ambiguities herein should be resolved against the
drafting party, shall not be employed in the interpretation of this Agreement or
any amendments, modifications or exhibits hereto or thereto.

 

(m)  Subject to the consummation of the transaction contemplated hereby,
Purchaser hereby agrees to indemnify, protect, defend, save, and hold Seller
harmless from and against any and all debts, duties, obligations, liabilities,
suits, claims, demands, causes of action, damages, losses, costs, and expenses
(including, without limitation, attorneys’ fees and expenses and court costs) in
any way relating to, connected with or arising out of the Property or the
ownership, leasing, use, operation, maintenance, and management thereof from and
after the Closing Date and during Purchaser’s ownership of the Property, other
than and not including, matters caused directly by the gross negligence, willful
misconduct, or intentional act of Seller. The indemnification contained in this
paragraph shall survive the Closing and shall not be limited by any limitation
on remedies set forth herein.

 

(n)  Subject to the consummation of the transaction contemplated hereby, Seller
hereby agrees to indemnify, protect, defend, save, and hold Purchaser harmless
from and against any and all debts, duties, obligations, liabilities, suits,
claims, demands, causes of action, damages, losses, costs, and expenses
(including, without limitation, attorneys’ fees and expenses and court costs) in
any way relating to, connected with or arising out of the Property or the
ownership, leasing, use, operation, maintenance, and management thereof for the
time period commencing on the date Seller acquired the Property through and
including the Closing Date, other than and not including, matters caused
directly by the gross negligence, willful misconduct, or intentional act of
Purchaser, and specifically including any claims for unpaid wages. The
indemnification contained in this paragraph shall survive the Closing and shall
not be limited by any limitation on remedies set forth herein.

 

(o)  Execution of this Agreement by one party shall constitute an offer to
purchase or sell the Property, as applicable, on the terms and conditions set
forth herein. In the event this Agreement shall not have been fully executed by
both parties and a counterpart thereof delivered to each party on or before
February 15, 2006, such offer shall expire and be of no further force or effect.

 

[Signatures of parties commence on next succeeding page.]



 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Jenkins Property Holding, LLC

(February 2006) • Page 13

Enclaves Group, Inc.

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
under seal by their authorized representatives on the dates set forth beneath
their respective signatures below.

 

SELLER:

 

JENKINS PROPERTY HOLDING LLC

 

 

 

By:

/s/ Bruce J. Smoler

 

Its:

Managing Member

 

Date: February 10, 2006

 

 

PURCHASER:

 

ENCLAVES GROUP, INC.

a Delaware corporation

 

 

By:

/s/ Daniel G. Hayes

 

Daniel G. Hayes

Its:

President and CEO

 

Date:

February 13, 2006

 

 

Attachments:

 

Exhibit A – Legal Description

 

Exhibit B – Due Diligence Documents

 



 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Jenkins Property Holding, LLC

(February 2006) • Page 14

Enclaves Group, Inc.

 

 

 

 

Exhibit A

 

Legal Description

 

The following described real estate situated in City of Ft. Pierce, St. Lucie
County, State of Florida, being Twenty Seven and 89/100 (27.89) acres, more or
less, located in the City of Ft. Pierce, St. Lucie County, Florida, identified
as Parcel I.D. 2325-111-0001-000-2 in the land records of St. Lucie County,
Florida:

 

[Attach Legal Description.]

 

•



 


--------------------------------------------------------------------------------



Purchase and Sale Agreement

Jenkins Property Holding, LLC

(February 2006) • Page 15

Enclaves Group, Inc.

 

 

 

 

Exhibit B

Due Diligence Documents

 

To the extent not previously provided and only to the extent in the care,
custody, or control of Seller, or its agents or representatives, Seller shall
deliver to Purchaser true, correct, and complete copies of the following
documents:

 

(i)

any and all leases, occupancy agreements, and options affecting the Property,
and all security, collateral, or guaranties therefor;

 

(ii)

all reports of soil tests or borings or property inspections relating to the
Property including environmental assessments, including without limitation any
Phase I environmental assessment, related to the Property;

 

(iii)

the plans and specifications for any improvements and related architectural and
engineering reports from construction together with any warranties relating to
the improvements;

 

(iv)

any and all aerial photographs or appraisals of the Property;

 

(v)

evidence of current zoning of the Property and all permits, certificates of
occupancy, zoning variances, inspection reports, government authorizations or
approvals of every kind and nature affecting the Property, including without
limitation wetlands certifications and any governmental restrictions;

 

(vi)

real estate and personal property tax bills (and assessment notices) for the
Property for tax years 2004, 2005, and (to the extent available) 2006;

 

(vii)

(if any) copies of the Seller’s survey (as built for any improvements), any
existing title insurance policy of the Real Property or title examination
reports (and copies of all items shown as title exceptions on the policy or
report);

 

(viii)

a current rent roll for the Leases (if applicable), showing all security
deposits; and

 

(ix)

(if any) site plan and any zoning or planning application submitted for the
Property, together with the original approved plat for the Land, if any.

 

Seller agrees to promptly deliver to Purchaser any additional information which
pertains to the foregoing and is received by Seller after delivery of the
foregoing information by Seller. In addition to the foregoing, Purchaser may
request that Seller provide additional information regarding the Property, and
upon such request, Seller shall promptly provide such information to Purchaser,
to the extent the information is within the possession or control of Seller.

•

 

 

 

 